Citation Nr: 1013864	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-03 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for memory loss, 
claimed as due to exposure to mercury.  

3.  Entitlement to service connection for impingement of the 
nerve, to include pain in the right arm, shoulder, elbow, and 
chest, also claimed as thoracic outlet syndrome and bone 
abnormality of the shoulder blade.  

4.  Entitlement to service connection for dislocation of the 
right elbow.  

5.  Entitlement to service connection for chronic fatigue 
syndrome.  

6.  Entitlement to service connection for a cervical spine 
disorder.  

7.  Entitlement to service connection for costochondritis.  

8.  Entitlement to an initial compensable rating for varicose 
veins of the right lower extremity.  

9.  Entitlement to an initial compensable rating for status 
post ulnar nerve entrapment of the right wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to 
February 1983 and from January 1987 to January 1992.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and September 2006 rating 
decisions.  In the October 2004 rating decision, the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania, denied 
service connection for dysthymic disorder claimed as memory 
loss due to exposure to mercury and bilateral hearing loss.  
In a January 2006 rating decision, the RO in New York, New 
York granted service connection for left ear hearing loss, 
representing a full grant of the benefit sought with respect 
to this claim.  In the September 2006 rating decision, the RO 
in New York, New York, in pertinent part, denied service 
connection for impingement of the nerve, to include pain in 
the right arm, shoulder, elbow, and chest, also claimed as 
thoracic outlet syndrome and bone abnormality of the shoulder 
blade, dislocation of the right elbow, chronic fatigue 
syndrome, a cervical spine disorder, and costochondritis, and 
granted service connection and assigned initial 
noncompensable (0 percent) ratings for varicose veins of the 
right lower extremity and status post ulnar nerve entrapment 
of the right wrist, effective February 7, 2005 and August 30, 
2005, respectively.   

The issue of service connection for a right leg scar has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over this claim, and it is 
referred to the AOJ for appropriate action.  

The Board's decision denying service connection for memory 
loss is set forth below.  The remaining issues listed on the 
title page are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  There is no persuasive medical evidence or opinion that 
the Veteran has memory loss related to service.  


CONCLUSION OF LAW

Memory loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In 
this case, the Veteran's claim for service connection for 
memory loss was received in February 2004.  Thereafter, she 
was notified of the general provisions of the VCAA by the RO 
in correspondence dated in May 2004.  This letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing her claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate her claim, and provided other pertinent 
information regarding the VCAA.  Thereafter, the claim was 
reviewed and the October 2004 rating decision was issued.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in March 2006 and 
January 2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  Her 
service treatment records and VA and private treatment 
records have been obtained and associated with her claims 
file.  The Veteran has also been provided with VA general 
medical and mental disorders examinations to assess the 
current nature and etiology of her claimed disability.

The Board acknowledges that the claims remaining on appeal 
are being remanded, in part, to obtain outstanding records of 
VA and private treatment, and the records of August 1980 
emergency room treatment following a motor vehicle accident.  
The Veteran does not contend, nor does the record reflect, 
that any of these records are pertinent to the claim for 
service connection for memory loss.  As such, a remand to 
obtain these records would impose unnecessary additional 
burdens on adjudication resources, with no benefit flowing to 
the Veteran, and is, thus, unnecessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

In addition, the Board acknowledges that, in her February 
2006 VA Form 9, the Veteran asserted that she did not agree 
with the basic testing for memory loss, and felt that she 
should be reevaluated with more comprehensive testing.  
Nevertheless, the Board finds that the August 2004 VA 
examination reports, pertaining to the claim for service 
connection for memory loss, are adequate to adjudicate the 
claim for service connection.  In this regard, the mental 
disorders examiner conducted mental status examination and 
found that there were no obvious deficits of memory, and 
simple tests of short-term memory did not reveal any obvious 
deficits.  The general medical examiner also conducted a 
mini-mental examination.  Both examinations were based on 
review of the claims file and examination of the Veteran.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate her claim, and she has been 
notified of VA's efforts to assist her.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claim.

Law and Regulations

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.   Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's treatment records, and all pertinent medical and 
lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002).

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

Factual Background and Analysis

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection for memory loss is not warranted.  

Service treatment records are negative for complaints 
regarding or treatment for memory loss.  Clinical evaluation 
of the psychiatric system was normal on separation 
examination in February 1983 and December 1991, and in the 
accompanying reports of medical history, she denied any 
memory loss.  

The Veteran contends that she has memory loss related to 
mercury exposure during service.  Specifically, she alleges 
that her in-service work as a dental technician exposed her 
to mercury from amalgams.  In her March 2004 claim for 
service connection, she indicated that she squeezed mercury 
out of the amalgam carrier and out of cloth and put it back 
in the carrier to fill teeth and had to clean the cuspidor of 
mercury and filling remnants.  She added that this work was 
done bare-handed.  Her Form DD-214 confirms that her military 
occupational specialty was dental technician.  In support of 
her claim, she has submitted a copy of a June 1999 rating 
decision in which the RO granted service connection for 
memory loss due to exposure to mercury for her husband.  In 
that decision, the RO noted that the Veteran's husband was a 
dental technician and handled mercury.  

Records of VA treatment dated from October 1999 to October 
2005 are negative for complaints regarding or treatment for 
memory loss.  Records of private treatment dated from January 
2002 to April 2006 are also negative for complaints regarding 
or findings of memory loss.  Rather, recent and remote memory 
were described as intact during private treatment in June 
2005.  

The Veteran was afforded a VA mental disorders examination in 
August 2004.  She reported that she was currently working as 
a licensed practical nurse at a nursing home, which was very 
stressful due to the overtime (she indicated that she worked 
100 hours a week) and the fact that she did not receive 
benefits.  She described her marriage as OK, but noted that 
her husband had posttraumatic stress disorder (PTSD) and 
episodes of psychosis.  She added that he was very irritable, 
difficult to get along with and just being stressful.  On 
mental status examination, she did not display any obvious 
deficits in thinking or memory.  The examiner commented that 
she was able to carry on all her day-to-day activities 
without a problem, and appeared to be highly productive.  The 
examiner also noted that simple tests of short-term memory 
did not reveal any obvious deficits.  While the Veteran 
described herself as having memory problems, the examiner 
opined that she appeared distractible, due to stress.  The 
examiner further noted that, in addition to working at a 
responsible job, including many hours of overtime, the 
Veteran reported taking college courses up to and including 
the prior year, and had made the dean's list.  
The examiner remarked that, based on his review of the 
records and interview of the Veteran, she appeared to meet 
the criteria for a diagnosis of dysthymic disorder, late 
onset, and her depressive symptoms appeared to be directly 
related to problems with her husband, difficulties with work, 
and a demanding lifestyle.  He noted that she appeared to be 
only slightly impaired in her functioning, in that she 
complained of sleep disturbances and distractibility, and 
concluded by reiterating that she did not display significant 
or functional memory impairment.  

During VA General Medical examination performed on the same 
date, the Veteran stated that her primary concern was change 
in mental status due to extensive mercury exposure through 
amalgam in service, and added that she had lost positions 
because of her impaired memory.  She stated that she had to 
use post-it notes to keep track of the details of her daily 
living, adding that these changes in her mentation had 
occurred since 1999, and had been slowly progressive.  The 
pertinent diagnosis was depression, and the examiner 
commented that it was likely that the depression was 
consequent to dealing with a chronically ill husband.  In an 
addendum, the examiner stated that lab tests conducted heavy 
metal examinations, which were all within normal limits.  She 
opined that, in review of the literature on amalgam use, the 
circumstances described by the Veteran made it unlikely that 
her current symptoms were consequent to amalgam exposure 
while in the dental service.  

In her February 2006 Form 9, the Veteran made a correction to 
the statement made during the August 2004 VA examination, 
specifically, she indicated that she did not work 100 hours a 
week, but worked 45 to 50 hours a week.  

The Board acknowledges that, in light of her military 
occupational specialty, the Veteran was likely exposed to 
mercury from amalgams during service.  See 38 U.S.C.A. 
§ 1154(a).  The Board further acknowledges that the Veteran 
is competent to describe current memory loss.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Nevertheless, the claim 
for service connection must fail, as the weight of the 
competent medical evidence is against a finding that the 
Veteran has current memory loss related to service, to 
include mercury exposure.

In this regard, the VA examiner who performed the August 2004 
VA mental disorders examination indicated that the Veteran 
did not display significant or functional memory impairment 
and, to the extent that she was slightly impaired in her 
functioning, he opined that her depressive symptoms appeared 
to be directly related to problems with her husband, 
difficulties with work, and a demanding lifestyle.  Further, 
the VA examiner who performed the August 2004 General Medical 
examination also opined that the Veteran's depression was 
likely due to dealing with a chronically ill husband.  This 
examiner specifically acknowledged review of literature on 
amalgam use, and opined that it was unlikely that the 
Veteran's current symptoms were due to amalgam exposure in 
service.  This opinion was rendered following review of the 
claims file, examination of the Veteran, and included 
consideration of pertinent literature.  

The Board finds the opinion of the VA examiner, that it was 
unlikely that current symptoms were related to amalgam 
exposure in service, to be highly probative on the medical 
nexus question.  See Hayes, 5 Vet. App. at 69-70; see also 
Guerrieri, 4 Vet. App. at 470-71.

Thus, the competent, probative (persuasive) evidence on the 
question of whether the Veteran has current memory loss 
related to service, to include in-service mercury exposure, 
weighs against the claim for service connection.

The Board has considered the fact that the Veteran has 
submitted a June 1999 rating decision in which the RO granted 
service connection for memory loss due to mercury exposure 
for her husband; however, a case must be evaluated on the 
basis of evidence pertaining to that particular case, and the 
fact that a different claimant, even the Veteran's husband, 
was granted benefits for the same disability cannot provide 
the basis for granting the present appeal.  

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and her representative have 
advanced in connection with the claim herein decided.  The 
Board has considered the Veteran's claims that she has 
current memory loss related to mercury exposure in service.  
While the Veteran may be competent to render medical opinions 
given her training as a licensed practical nurse, the 
evidence of record indicates that she has worked in a nursing 
home since March 2004, and there is no evidence that she has 
specialized knowledge in mental disorders, to include memory 
loss.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in 
evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data). The Board finds the 
objective observations of the disinterested VA medical 
professional to be more probative than the opinion of the 
Veteran.  For these reasons, the Board assigns more probative 
value to the findings and conclusions of the August 2004 VA 
examiner than it does to the Veteran's assertions.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995). (the Board may 
appropriately favor the opinion of one competent medical 
authority over another).  

For all the foregoing reasons, the claim for service 
connection for memory loss, claimed as due to exposure to 
mercury, must be denied.  In arriving at the decision to deny 
the claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for memory loss, claimed as due to 
exposure to mercury, is denied.  


REMAND

The Board's review of the claims file reveals that further 
action on the claims remaining on appeal is warranted.  

In regard to the claim for service connection for right ear 
hearing loss, the Board notes that, after issuance of the 
January 2006 statement of the case, but prior to the RO's 
certification of the appeal to the Board in July 2007, the 
Veteran was afforded a VA audio examination in June 2006.  
This evidence is directly relevant to the claim for service 
connection for right ear hearing loss.  As the RO has not 
considered this evidence, in the first instance, a remand for 
issuance of a supplemental SOC (SSOC) reflecting such 
consideration is warranted.  See 38 C.F.R. §§ 19.31, 19.37 
(2009).

Additionally, the Board points out that the medical evidence 
of record includes the report of a private audiological 
evaluation performed in April 2004 that shows a graphical 
display of audiogram test results, which have not been 
converted to appropriate numerical form.  Accordingly, on 
remand, this evidence should be translated by a certified 
specialist.  See Kelly v. Brown, 7 Vet. App. 471 (1995). 

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The threshold for determining whether the evidence 
"indicates" that there "may" be a nexus between a current 
disability and an in-service event, injury, or disease is a 
low one.  McLendon, 20 Vet. App. at 83.

In regard to the claims for service connection for a right 
shoulder disability, dislocation of the right elbow, chronic 
fatigue syndrome, a cervical spine disorder, and 
costochondritis, the Board notes that service treatment 
records reflect complaints regarding each of these matters.  
In addition, the record reflects current complaints pertinent 
to each of these claimed disabilities.  Notably, the Veteran 
contends that she has current disabilities of the right 
shoulder, right elbow, cervical spine, costochondritis, and 
chronic fatigue syndrome related to service.  As the Veteran 
is a licensed practical nurse, she is competent to render 
medical opinions.  

In regard to the right elbow, in August 1980, the Veteran 
complained of right elbow pain starting three weeks earlier, 
after hitting the corner of a shelf while working in the 
dental clinic.  The assessment was rule out fracture of the 
elbow, and the plan was for an emergency orthopedic 
consultation.  The following Monday, she returned to the 
branch dispensary, reporting that she was in a motor vehicle 
accident on Friday, and that she returned to the emergency 
room on Saturday, secondary to increased pain and swelling.  
A splint was placed on the elbow, and discontinued about 
three weeks later.   During treatment in June 1981, she 
complained of right elbow pain for one year, noting that the 
dislocation was self-reduced in an automobile accident en 
route to the Naval Regional Medical Center.  The assessment 
was pinched right ulnar nerve.  In January 1982, the Veteran 
complained of pain to the right elbow.  The records notes 
that the Veteran dislocated her elbow 17 months earlier and 
she had experienced pain since the dislocation.  She also 
described numbness and tingling of the right 4th and 5th 
digits in the ulnar distribution.  In February 1982, the 
Veteran was seen for follow-up for ulnar neuropathy.  Nerve 
conduction studies were normal except for increased latency 
of the right ulnar nerve at the wrist, consistent with 
Guyon's canal entrapment.  The physician commented that this 
did not rule out entrapment at the elbow.  In March 1982, the 
Veteran presented with concerns regarding the suggestion that 
she have exploratory surgery to release possible carpal 
tunnel entrapment.  The physician noted that nerve conduction 
studies were obtained in a time of no right elbow pain and no 
right hand numbness.  The Veteran gave a history of the onset 
of right elbow pain followed by tingling and numbness in the 
hand a few minutes later.  The physician commented that this 
history was much more suggestive of a cause above the wrist, 
especially with the history of elbow dislocation.  In May 
1982, she underwent right ulnar nerve and Guyon canal 
exploration for ulnar nerve entrapment, right wrist.  In a 
December 1991 Report of Medical History, the examiner noted 
that the Veteran had a dislocated right elbow, not considered 
disabling.  

In regard to the claims for service connection for a right 
shoulder disability, chronic fatigue syndrome, a cervical 
spine disorder, and costochondritis, in January 1987, the 
Veteran complained of pain on the right side of the upper 
back, radiating to the right arm.  There was tenderness to 
palpation over the right upper back in the scapular area.  
The assessment was musculoskeletal pain in the right upper 
back.  In June 1988, she described a pinched nerve in the 
right shoulder.  Examination revealed point tenderness at the 
right rhomboid, along the medial scapular border.  There was 
poor range of motion of the neck, especially to the right.  
Cervical spine films revealed an unusual bone configuration 
at C7 on T1.  The assessment was rule out a spinal anomaly.  
In April 1989, the Veteran presented for treatment of a small 
lump on her right side.  The assessment was lipoma and 
costochondritis.  In August 1989, she described feeling 
lethargic with body aches.  The assessment was fatigue 
syndrome.  In October 1989, she reported occasional chest 
pain and gave a history of costochondritis.  On examination, 
there was tenderness at the right costochondral border at the 
lower ribs.  The pertinent assessment was costochondritis.  
During treatment in February 1990, the Veteran complained of 
intermittent chest pain for a week.  The assessment was 
musculoskeletal chest pain/costochondritis.  Also in February 
1990, she complained of feeling fatigued and slightly dizzy.  
The pertinent assessment was myalgia, fatigue, and lassitude 
- an undifferentiated syndrome.  The pertinent assessment 
during treatment the following month was lassitude, fatigue, 
questionably secondary to viral syndrome.

As noted above, post-service records of VA and private 
treatment also include complaints and findings pertinent to 
each of these claims for service connection.  In this regard, 
during VA treatment in October 1999, the Veteran complained 
of right-sided chest pain in the area of the right clavicle.  
She added that this pain occasionally radiated into her 
shoulder.  The pertinent assessment was right upper quadrant 
pain referred to the right shoulder, probable cholelithiasis 
versus cardiac chest pain.  During VA treatment in June 2001, 
the Veteran complained of chronic crepitations, weakness, and 
occasional swelling of the right shoulder girdle for the last 
year.  The pertinent assessment was right shoulder 
derangement, probable calcific tendonitis versus partial 
rotator cuff tear.  

During private treatment in January 2002, she complained of 
right pain under the ribs.  During VA mental disorders 
examination in August 2004, she described herself as 
fatigued.  A December 2005 record of private treatment 
includes an assessment of right shoulder pain, right neck 
pain, and right hand pain.  The healthcare provider indicated 
that this was consistent with some sort of cervical 
radiculopathy.  The assessment on private physical therapy 
evaluation in February 2006 was pain, decreased range of 
motion, decreased strength, and reduced functional use of the 
right upper extremity secondary to pain and paresthesias, 
probably from a rotator cuff tear and fraying of the tendons 
secondary to bone spur within the right shoulder.  Later that 
month, during treatment by her private neurologist, Dr. E.M., 
the Veteran described pain in the right shoulder for the past 
year or two.  She dated her problems back to the 1980 right 
elbow dislocation.  Nerve conduction studies were performed 
and EMG testing was conducted.  The impression was 
impingement syndrome involving the right shoulder.  Dr. E.M. 
opined that it was interesting that she had a Guyon canal 
release that apparently was successful, adding that there was 
current electrophysiologic evidence of a very minimal hint of 
carpal tunnel syndrome and possibly a little bit of 
impingement of the ulnar nerve at the wrist, which, he 
believed, is what was giving her the symptoms in her hand.  
He added that he suspected there was probably a combination 
of a thoracic outlet syndrome that might be bringing out the 
symptoms in the form of a "double crush injury."  In March 
2006, the Veteran underwent right shoulder arthroscopy, open 
rotator cuff repair, acromioplasty, excision of the distal 
clavicle, and tenodesis of the biceps tendon.  

Records of private treatment dated from July 2004 to March 
2005 reflect findings of chest pain.  The Veteran underwent 
cardiac catheterization in February 2005, which revealed mild 
coronary artery disease.  The physician opined; however, that 
he did not see any severe stenosis that would explain her 
chest pain syndrome.  In regard to the claim for service 
connection for a cervical spine disability, in her April 2007 
VA Form 9, the Veteran reported that she had chronic pain 
down the right side of her neck which limited her head and 
arm movement.  In regard to the claim for service connection 
for costochondritis, in the same VA Form 9, she described 
current, chronic right-sided rib pain.   

The Veteran was afforded a VA examination to evaluate her 
claims for service connection in June 2006.  The examiner 
indicated that the medical opinion required for a service 
connection claim is whether there is a present medical 
diagnosis shown on examination which can be attributed to the 
Veteran's claim for service connection.  She opined that the 
answer to that question was no for impingement of the nerve 
with all residuals and dislocated elbow.  She stated that the 
joint conditions being claimed by the Veteran included the 
right shoulder, right elbow, costochondritis, and thoracic 
outlet syndrome of the right; however, documentation provided 
by her physicians attributed these conditions to an acute 
torn rotator cuff tear for which she had surgery in March 
2006.  She added that, as the Veteran was discharged in 1992, 
there was no diagnosis while on active duty pertaining to her 
current medical conditions of the skeletal system on the 
right upper extremity.  In regard to the claimed cervical 
spine disorder, the examiner noted that there was no 
documentation of this occurring during active duty from the 
service treatment records or the claims file, and, so, no 
examination was done.  

The Board notes that the opinion of the June 2006 VA examiner 
appears to be based on a finding that the Veteran's private 
physician had attributed the conditions to a torn rotator 
cuff.  While the physical therapist who evaluated the Veteran 
in February 2006 opined that the Veteran had pain, decreased 
range of motion, decreased strength, and reduced functional 
use of the right upper extremity secondary to pain and 
paresthesias possibly from a rotator cuff tear, the examiner 
did not address the opinion of the neurologist who also 
treated the Veteran in February 2006, who opined that the 
Veteran had an impingement syndrome involving her right 
shoulder and that her symptoms were probably being brought 
out by a "double crush injury."  Further, while the 
examiner opined that the right upper extremity conditions 
were less likely than not a result of the right elbow injury 
and right carpal tunnel syndrome while on active duty, she 
did not address the in-service complaints and findings 
regarding costochondritis.    

In addition, while the VA examiner opined that there was no 
documentation of a cervical spine disorder occurring while on 
active duty, the Board notes that service treatment records 
include a finding of poor range of motion of the neck, 
especially to the right, and cervical spine films revealed an 
unusual bone configuration at C7 on T1.  The assessment was 
rule out a spinal anomaly.  In addition, post-service records 
of treatment include a December 2005 assessment of right 
shoulder pain, right neck pain, and right hand pain 
consistent with some sort of cervical radiculopathy.  

Because VA undertook to provide a VA examination to evaluate 
the claims for service connection, the Board must ensure that 
such an examination is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. 
App. 120 (2007).  

In light of the evidence of record, and the fact that the 
claims are being remanded to obtain outstanding pertinent 
treatment records, the Board finds that the Veteran should be 
afforded a new VA examination, so that a medical professional 
can review the record and provide a competent opinion, 
supported by clearly-stated rationale, as to whether the 
veteran has any current disabilities regarding the right 
shoulder, right elbow, cervical spine, and costochondritis, 
and, if so, whether any of those disabilities are related to 
service.  See Roberts v. Derwinski, 2 Vet. App. 387 (1992) 
(holding that the veteran is entitled to a thorough 
examination which takes into account all relevant background 
information, including prior medical evidence).  

In regard to the claim for service connection for chronic 
fatigue syndrome, the Board notes that service treatment 
records include findings of fatigue.  The evidence of record 
reflects the Veteran's current complaints of fatigue.  In the 
June 2006 VA examination, the examiner stated only, "the 
Veteran does not meet the VA criteria for this syndrome 
[chronic fatigue syndrome].  Therefore, exam is not conducted 
as this is not a service-connected condition."  In her March 
2010 Informal Hearing Presentation (IHP), the Veteran's 
representative asserted that the June 2006 VA examination was 
inadequate because the VA examiner simply stated that the 
Veteran did not meet the criteria for chronic fatigue 
syndrome, but did not examine the Veteran, or explain why she 
did not meet the criteria.  In the absence of a rationale for 
her findings, the Board agrees that the June 2006 VA 
examination, in regard to the claim for service connection 
for chronic fatigue syndrome is inadequate.  See Stefl, 21 
Vet. App. at 124.  Accordingly, the Veteran should be 
afforded a new VA examination to evaluate this claim for 
service connection.  

In regard to the claims for higher initial ratings, the Board 
notes that the Veteran was most recently afforded a VA 
examination in June 2006.  In regard to varicose veins, the 
examiner commented that the Veteran had right vein stripping 
for thrombophlebitis in service, and had not had any sequela 
from that other than her subjective report of the leg feeling 
heavy and pitting edema.  On examination, there were no 
objective findings, although the Veteran stated that she got 
edema daily and had to wear support hose, which she was not 
wearing during the examination.  Examination revealed no 
visible venous deformities in areas previously affected, and 
no ulcers, edema, stasis, pigmentation, or eczema.  In her 
April 2007 VA Form 9, the Veteran reported that her right 
lower leg itched, and that she kept lotion on her legs to try 
to calm the itching.  She stated that she could not wear 
support stockings for a full eight hours because they dug 
into her leg causing constriction around the top band and 
across the top of her foot by the ankle.  She reported that 
she had 2+ pitting edema by the afternoon and evening and 
that elevation of the legs during sleeping hours did 
sometimes reduce some of the swelling.  She added that she 
could not walk for extended periods of time because of 
weakness, fatigue, swelling, and pain in the leg.  

The Veteran is entitled to a new VA examination where there 
is evidence (including her statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); Caffrey, 6 Vet. App. at 381; 
VAOPGCPREC 11-95 (1995).  The Board finds that the April 2007 
description of her lower extremity reflects a worsening since 
June 2006.  Accordingly, the Veteran should be afforded a new 
VA examination to evaluate her varicose veins of the right 
lower extremity.  

In regard to claim for a higher initial rating for status 
post ulnar nerve entrapment of the right wrist, the Board 
notes that this disability has been evaluated as 0 percent 
disabling pursuant to Diagnostic Code 8516.  This diagnostic 
code provides ratings of 10, 30, and 40 percent for 
incomplete paralysis of the ulnar nerve which is mild, 
moderate, or severe, respectively.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516.  In her April 2007 VA Form 9, the 
Veteran stated that the lack of strength, numbness, and pain 
throughout her right hand and wrist was persistent, and she 
was currently unable to hold larger items because of the lack 
of strength.  She stated that she wore a carpal tunnel 
syndrome splint at night, but the pain woke her up.  She 
added that she could not hold onto items without dropping 
them, as she got such sharp pains in the hand.  The Board 
finds that a VA medical examination, with findings as to the 
severity of all neurological symptoms attributable to the 
service-connected right wrist disability would be helpful in 
evaluating this disability pursuant to the rating criteria.  
See 38 U.S.C.A. § 5103A.

Further, as indicated above, the Veteran is claiming service 
connection for disabilities of the right shoulder and elbow 
and the cervical spine.  On remand the examiner should opine 
as to whether is possible to separate the symptoms and/or 
degree of impairment due to the Veteran's service-connected 
disability of the right wrist from any disabilities regarding 
the right shoulder or elbow or cervical spine.  The Board 
emphasizes that where it is not possible to distinguish the 
effects of a nonservice-connected condition from those of a 
service-connected condition, the reasonable doubt doctrine 
dictates that all symptoms be attributed to the veteran's 
service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998).

In addition to the foregoing, review of the record reflects 
that there is outstanding medical evidence pertinent to the 
claims remaining on appeal.  In regard to the claim for 
service connection for dislocation of the right elbow, 
service treatment records reflect that the Veteran was in a 
motor vehicle accident on August 8, 1980, for which she 
received emergency room treatment on both that day and the 
following day; however, in correspondence received in March 
2006, the Veteran asked where the Emergency Room report 
regarding this accident was located.  In her April 2007 VA 
Form 9, the Veteran stated that her right elbow was self-
reduced on her way to the Charleston Naval Hospital.  While 
the service treatment records include the August 8, 1980 
note, and the August 11, 1980 note, records of Emergency Room 
treatment on August 8 and August 9, 1980 are not of record.  
On remand, the AMC/RO should attempt to obtain any 
outstanding service treatment records regarding this motor 
vehicle accident, to include directly from the Charleston 
Naval Hospital.  See Sheed v. Derwinski, 2 Vet. App. 256, 259 
(1992) (VA's obligation to obtain service treatment records 
extends to requesting records directly from a treating 
military facility when sufficient evidence has been presented 
to identify and locate the treating facility.)

In regard to the claim for service connection for impingement 
of the nerve, to include pain in the right arm, shoulder, 
elbow, and chest, in her April 2007 VA Form 9, the Veteran 
stated that she had a new orthopedic surgeon, Dr. M.B., and 
provided a mailing address for this physician, in case VA 
wanted additional treatment records from September 2006 to 
the present.  VA has a duty to obtain relevant records of 
treatment reported by private physicians.  Massey v. Brown, 7 
Vet. App. 204 (1994).  On remand, the AMC/RO should attempt 
to obtain all pertinent treatment records from Dr. M.B.  

In addition, in her June 2006 claim for a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU), the Veteran reported that her 
right arm nerve entrapment since August 1980, hypertension, 
biceps tendon tear, headaches, neck pain, and chest pain kept 
her from securing or following any substantially gainful 
occupation.  She added that she had been under a doctor's 
care from February 2006 to the present, and identified these 
physicians as Dr. B.S. and Dr. E.M.  She added that she was 
hospitalized at the Adirondack Medical Center from March 13 
to March 15, 2006.  The most recent records of private 
treatment currently associated with the claims file are dated 
in April 2006; however, the most recent record from Dr. E.M. 
is dated in February 2006, and the most recent record from 
Dr. B.S. is dated in March 2006.  In her April 2007 
substantive appeal, the Veteran indicated that thoracic 
outlet syndrome was treated by Dr. E.M. in August 2006.  The 
foregoing suggests that more recent pertinent records of 
treatment may be available from these providers.  The AMC/RO 
should attempt to obtain such records on remand.  

Further, while a March 13, 2006 operative note from 
Adirondack Medical Center has been associated with the claims 
file, the remainder of the records from this hospitalization, 
which the Veteran indicated lasted until March 15, 2006, are 
not of record.  On remand, the AMC/RO should also attempt to 
obtain these records.  

In addition, in her June 2006 VA examination report, the VA 
examiner stated that, for background history, the reader 
should refer to a September 7, 2004 examination.  No VA 
examination or treatment dated on September 7, 2004 is 
currently associated with the claims file (rather, the 
Veteran was afforded VA examinations in August 2004).  As any 
report of VA examination or record of VA treatment dated on 
September 7, 2004 is potentially pertinent to the appeal and 
within the control of VA, such should be obtained and 
associated with the claims file.  Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

In a June 2006 VA Form 21-4192 (Request for Employment 
Information in Connection with Claim for Disability 
Benefits), the Franklin County Personnel/Civil Service 
Department reported that the Veteran was out on disability.  
During the June 2006 VA examination, the Veteran stated that 
she was on disability from work for right shoulder surgery.  
Any medical records regarding such disability are potentially 
pertinent to the claim for service connection for impingement 
of the nerve, to include pain in the right shoulder.  
Accordingly, on remand, the AMC/RO should attempt to 
associate such records with the claims file.    

As a final matter, the Board notes that it does not appear 
that the Veteran has been provided notice required by the 
VCAA on her claims for initial compensable ratings for her 
service-connected varicose veins of the right lower extremity 
and status post ulnar nerve entrapment of the right wrist.  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that once service connection is granted and an 
effective date and rating have been assigned, the claim is 
substantiated and further VCAA notice is not needed.  While 
the Court's holding in Dingess suggests that such notice is 
not required because the service connection claims have been 
substantiated, since the claims are being remanded, 
additional notice specific to these issues is appropriate.


Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should provide the Veteran 
a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that advises her of the 
information and evidence necessary to 
substantiate her claims for initial 
compensable ratings for varicose veins of 
the right lower extremity and status post 
ulnar nerve entrapment of the right 
wrist.

2.  The AMC/RO should contact the 
relevant service department, to include 
contacting the Charleston Naval Hospital 
directly, to obtain any service treatment 
records regarding emergency room 
treatment in August 1980.  If no records 
are available, that fact should be 
documented, in writing, in the record, 
and the Veteran should be provided notice 
of that fact.

3.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the Veteran for any of the 
disabilities remaining on appeal.  Of 
particular interest are records from Dr. 
M.B. (since September 2006), Dr. B.S. 
(since March 2006), Dr. E.M. (since 
February 2006), the Adirondack Medical 
Center (since March 13, 2006), any 
records pertaining to disability from the 
Franklin County Personnel/Civil Service 
Department, and any records of VA 
treatment, or report of VA examination, 
dated on September 7, 2004.  

After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

4. The RO should have a certified 
specialist translate any graphical 
displays of private audiogram test 
results that have not been converted to 
an appropriate numerical form, in 
particular, the private audiological 
evaluation performed in April 2004.

5.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any disabilities involving the right 
shoulder, right elbow, chronic fatigue 
syndrome, the cervical spine, and 
costochondritis.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case. A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.

Following examination of the Veteran and 
a review of the record, the examiner 
should identify any current disability 
involving the right shoulder, right 
elbow, chronic fatigue syndrome, a 
cervical spine disorder, and 
costochondritis.  In regard to any 
diagnosed disability, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the Veteran's 
current disability was incurred or 
aggravated as a result of active service.  
The examiner should review the claims 
file prior to the evaluation.  A notation 
to the effect that this record review 
took place should be included in the 
report of the examiner.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

The examiner should specifically consider 
and address the in-service complaints and 
findings pertinent to each of these 
claims, and the February 2006 record of 
treatment from Dr. E.M.

6.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
Veteran should be scheduled for a VA 
arteries, veins, and miscellaneous 
examination, to evaluate her varicose 
veins of the right lower extremity, at a 
VA medical facility.  All indicated tests 
and studies are to be performed, and a 
comprehensive history is to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  The examiner should set forth 
all examination findings, along with a 
complete rationale for any conclusions 
reached.  

The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet Arteries, Veins, 
and Miscellaneous Examination.  The 
examination must respond to the 
instructions contained therein.  

7.  The Veteran should be scheduled for a 
VA peripheral nerves examination, to 
evaluate her status post ulnar nerve 
entrapment of the right wrist, at a VA 
medical facility.  All indicated tests 
and studies are to be performed, and a 
comprehensive history is to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  The examiner should set forth 
all examination findings, along with a 
complete rationale for any conclusions 
reached.  

The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet Peripheral Nerves 
Examination.  The examination must 
respond to the instructions contained 
therein.  The examiner should 
specifically comment as to whether the 
service-connected disability approximates 
mild, moderate, or severe incomplete 
paralysis.  

The examiner should comment as to whether 
it is possible to distinguish the 
symptoms and effects of the service-
connected right wrist disability, from 
those attributable to any other diagnosed 
disability, to include any disabilities 
of the right shoulder, right elbow, 
and/or the cervical spine.  If it is not 
medically possible to do so, the examiner 
should clearly so state, indicating that 
the above-noted findings are indicative 
of the Veteran's overall impairment 
associated with her service-connected 
right wrist disability.

8.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

9.  After ensuring that the development 
is complete, re-adjudicate the claims.  
If not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


